UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


GREGORY A. MILTON,                               §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-334
                                                 §
CHARLES SAMUELS, et al.,                         §
                                                 §
                Defendants.                      §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Gregory A. Milton, proceeding pro se, filed this civil rights lawsuit. The court

previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

         Defendants Samuels, Fox, Russo, Devereaux, Graves, Hammond, Hadnot and McCoy filed

a motion for summary judgment (#33). The magistrate judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending the motion be granted.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. The motion for summary judgment

is GRANTED.


         SIGNED at Beaumont, Texas, this 19th day of March, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
